FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2021

                                      No. 04-20-00446-CV

                                   Edward Harral ROBERTS,
                                          Appellant

                                                v.

                                  Carmen S. Lopez ROBERTS,
                                           Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-04-35492-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
      Appellant's motion for extension of time to file a reply brief is granted. We order the brief
due June 10, 2021.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court